ACCEPTED
                                                                                                                                                    12-15-00186-CR
                                                                                                                                       TWELFTH COURT OF APPEALS
                                                                                                                                                     TYLER, TEXAS
                                                                                                                                              10/23/2015 3:32:07 PM
                                                                                                                                                          Pam Estes
                                                                                                                                                             CLERK
                                                CAUSE NO. 12-15-00186-CR
 STATE OF TEXAS                                                         §        IN THE
                                                                        §                                                    FILED IN
 VS.                                                                    §        TWELFTH COURT 12th COURT OF APPEALS
                                                                        §                                              TYLER, TEXAS
 LONNIE JOHNSON                                                         §        OF APPEALS                        10/23/2015 3:32:07 PM
                                                                                                                          PAM ESTES
                                                                                                                            Clerk
                     MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:
           N o w c o m e s L O N N I E J O H N S O N , A p p e l l a n t In t h e a b o v e styled a n d n u m b e r e d
c a u s e , a n d m o v e s this C o u r t t o g r a n t a n e x t e n s i o n o f t i m e t o file a p p e l l a n t ' s brief, p u r s u a n t
to Rule 38.6 o f the T e x a s Rules o f Appellate Procedure, and for good c a u s e s h o w s the
following:

           1.         T h i s c a s e is o n appeal f r o m t h e Third Judicial District C o u r t o f A n d e r s o n
County, Texas.

           2.         T h e case below w a s styled the S T A T E O F T E X A S vs. L O N N I E J O H N S O N ,

and numbered 31675.

           3.        Appellant w a s convicted o f Unlawful Possession o f Metal o r Body A r m o r by
Felon, Impersonating a Public Servant, and Unlawful Possession of a Firearm by a Felon.
           4.        A p p e l l a n t w a s a s s e s s e d a s e n t e n c e o f 3 0 y e a r s in t h e T e x a s D e p a r t m e n t o f
Criminal Justice, Institutional Division o n J u n e 29, 2 0 1 5 .
           5.         Notice o f appeal w a s given on July 2 1 , 2015.
           6.         T h e clerk's record w a s filed o n A u g u s t 2 5 , 2 0 1 5 ; t h e reporter's record w a s
filed o n S e p t e m b e r 18, 2 0 1 5 a n d S e p t e m b e r 2 5 , 2 0 1 5 .
           7.         T h e appellate brief is presently d u e o n O c t o b e r 2 6 , 2 0 1 5 .
           8.         A p p e l l a n t r e q u e s t s a n e x t e n s i o n o f t i m e o f 3 0 d a y s f r o m t h e p r e s e n t d a t e , i.e.
November 26, 2015.
           9.         N o prior e x t e n s i o n s t o file t h e brief h a v e b e e n filed in this c a u s e .

                                                                                                                                       Page No. 1
           10.         Defendant is currently incarcerated.

           11.        Appellant relies o n the following facts a s good cause f o r the requested
extension:

           A p p e l l a n t ' s a t t o r n e y h a s b e e n u n a b l e t o properly r e v i e w t h e record o r visit w i t h
Appellant. A p p e l l a n t is incarcerated a t t h e W y n n e Unit in Huntsvilie, T e x a s . A p p e l l a n t ' s
attorney has scheduled a telephone conference with Appellant. Appellant's attorney w a s
not A p p e l l a n t ' s trial a t t o r n e y .

           WHEREFORE, PREMISES CONSIDERED, A p p e l l a n t p r a y s t h a t t h i s C o u r t g r a n t
this M o t i o n T o E x t e n d T i m e t o File Appellant's Brief, a n d for s u c h other a n d further relief
as the Court m a y d e e m appropriate.

                                                                  Respectfully submitted
                                                                  P H I L I P C. F L E T C H E R
                                                                  Attorney at Law
                                                                  8 0 0 North Mallard
                                                                  Palestine, T e x a s 75801
                                                                  Telephone: (903) 7 3 1 ^ 4 4 0
                                                                  F a c s i m i l e : (9021) 7 3 1 - 4 4 7 4




                                                                        State Bar No. 00787478
                                                                        Attorney for L O N N I E J O H N S O N

                                                    CERTIFICATE OF SERVICE

           T h i s is t o c e r t i f y t h a t o n O c t o b e r 2 3 , 2 0 1 5 , a t r u e a n d c o r r e c t c o p y o f t h e a b o v e a n d
foregoing d o c u m e n t w a s s e r v e d o n t h e A n d e r s o n C o u n t y District A t t o r n e y ' s Office b y

electronic filing m a n a g e r .




                                                                                                                                    Page No. 2
STATE OF TEXAS                                                 §
                                                               §
COUNTY OF ANDERSON                                             §


                                                       AFFIDAVIT
        BEFORE ME, t h e u n d e r s i g n e d a u t h o r i t y , o n t h i s d a y p e r s o n a l l y a p p e a r e d P H I L I P

C. F L E T C H E R , w h o after being duly s w o r n stated:

        "I a m t h e a t t o r n e y f o r t h e a p p e l l a n t i n t h e a b o v e n u m b e r e d a n d entitled

        cause. I h a v e read the foregoing Motion T o Extend T i m e to File Appellant's

        Brief a n d s w e a r t h a t all o f t h e allegations o f fact c o n t a i n e d t h e r e i n a r e t r u e

        and correct."                                                  _ f\




                                                           Affiant

        SUBSCRIBED AND SWORN TO BEFORE ME o n O c t o b e r 2 3 , 2 0 1 5 , t o c e r t i f y

w h i c h w i t n e s s m y hand and seal o f office.




                                                                                                                        Page No. 3